DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter must be shown or the feature(s) canceled from the claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Contrary to what is claimed and shown in Figs. 3, 4, 6 and 7, the “protective film” appears to remain in a folded states when the flexible display is folded or unfolded.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2019/0278338 to Siddiqui.  Referring to claim 1, Siddiqui discloses a foldable display device (100) comprising: a flexible display module (112) comprising a display surface (118) and a back surface (not numbered) opposite to the display surface; a case (114) 


disposed on the back surface of the flexible display module, the case comprising: a hinge portion (106); a first cover (120) rotatably coupled to the hinge portion in a first direction; and a second cover (120) rotatably coupled to the hinge portion in a second direction 8 opposite to the first direction; a first support plate (204B(1)) disposed between the flexible display module and the first cover, the first support plate supporting a first side portion of the flexible display module; a second support plate (204B(2)) disposed between the flexible display module (112) and the second cover, the second support plate supporting a second side portion of the flexible display module; and being spaced apart from the first support plate (Figs. 2, 9A and 9B); and a first protective film (904) coupled between the first support plate and the second support plate, the first protective film (904) covering the back surface of the flexible display module exposed between the first support plate and the second support plate.  See Figs. 1, 2, 9A and 9B.
	Referring to claim 2, Siddiqui discloses the device as claimed, wherein the first protective film is flexible.  See Figs. 9A and 9B, as well as [0041-0044]. 



Referring to claim 5, Siddiqui discloses the device as claimed, wherein, in a folded state of the flexible display module, the display surface of the first side portion and the display surface of the second side portion of the flexible display module face each other.  See Claim 10A-10C.
Referring to claim 6, Siddiqui discloses the device as claimed, further comprising: a second protective film (908) filling a space between the back surface of the flexible display module, which is exposed between the first support plate (204B(1)) and the second support plate (204B(2)), and a surface of the first protective film (904) facing the back surface of the flexible display module, which Is exposed between first support plate and the second support plate.  See Figs 9A and 9B.
Referring to claim 7, Siddiqui discloses the device as claimed, wherein the second protective film (908) is inherently stretchable.  See [0042].
Referring to claim 8, Siddiqui discloses the device as claimed, wherein: in an unfolded state of the flexible display module, the second protective film (908) is configured to be in a shrunk state (Fig. 9A); and in a folded state of the flexible display module, the second protective film is configured to be in an expanded state (Fig. 9B).

Referring to claim 9, Siddiqui discloses the device as claimed, wherein the back surface of the flexible display module (112), which is exposed between the first support plate ((204B(1)) and the second support plate (204B(2)), is blocked from an outside by the first protective film and the second protective film.  See Figs. 9A and 9B.
Referring to claim 12, Siddiqui discloses a foldable display device (100) comprising: a flexible display module (112) comprising: a folding portion (124); a first non-folding portion (118) positioned in a first direction from the folding portion; and a second non-folding portion (not numbered) positioned in a second direction from the folding portion, the second direction being opposite to the first direction; a case (114) disposed on the flexible display module, the case comprising: a hinge portion (106); a first cover (120) rotatably coupled to the hinge portion in the first direction; and a second cover (not numbered) rotatably coupled to the hinge portion in the second direction; a first support plate (204B(1)) disposed between the flexible display module and the first cover, the first supporting (sic) plate supporting the first non-folding portion of the flexible display module; a second support plate ((204B(2)) disposed between the flexible display module and the second cover, the second support plate supporting the 

second non-folding portion of the flexible display module and being spaced apart from the first support plate; and a first protective film (904) coupled between the first support plate and the second support plate, the first protective film (904) covering the folding portion of the flexible display module exposed between the first support plate and the second support plate, wherein the first protective film is positioned inside the hinge portion.  See Figs. 1, 2, 9A and 9B.
Referring to claim 14, Siddiqui discloses the device as claimed, wherein a display surface of the first non-folding portion of the flexible display module and a display surface of the second non-folding portion of the flexible display module face each other in a folded state of the flexible display module.  See Figs. 10A-10C.
Referring to claim 15, Siddiqui discloses the device as claimed, further comprising: a second protective film (908) filling a space between the back surface of the flexible display module, which is exposed between the first support plate (204B(1)) and the second support plate (204B(2)), and a surface of the first protective film (904) facing the back surface of the flexible display module, which Is exposed between first support plate and the second support plate.  See Figs 9A and 9B.


Referring to claim 16, Siddiqui discloses the device as claimed, wherein the folding portion of the flexible display module exposed between the first support plate and the second support plate is blocked from an outside by the first protective film and the second protective film.  See Figs. 10A-10C.
Referring to claim 17, Siddiqui discloses the device as claimed, wherein the case further comprises: a first gear (313) positioned inside the hinge portion and rotatably coupled to the first cover; and a second gear (313) positioned inside the hinge portion, rotatably coupled to the second cover, and engaged with the first gear.  See Fig. 3A.
Referring to claims 18, 19, and 21, the method steps are necessitated by the device structure and are therefore also rejection in view of Siddiqi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui, which discloses the device as substantially claimed, but does not expressly teach an adhesive film disposed between the first support plate and the first protective film and between the second support plate and the first protective film.  
It is notoriously old and well-known in the art of electronic devices to utilize an adhesive film between associated parts in a hinge device.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply adhesive film as claimed, since this would ensure proper connection between said associated parts while in use.
Allowable Subject Matter
Claims 10, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 10 and corresponding method claim 20 recite “an interval between a side portion of the first support plate near a first edge of the case and a side portion of the second support plate near the first edge of the case is greater than an interval between a 

central portion of the first support plate and a central portion of the second support plate in the third direction.”  These limitations, in combination with the elements or steps of the base claim(s), are not taught or adequately suggested in the prior art of record.  Claim 11 depends from claim 10 and id therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax 


phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                             
February 26, 2022